DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkhofer (DE 102014102221).
Regarding claim 1, Birkhofer teaches a crop discharge speed control system ([0046] teaches a control system) for a harvesting vehicle (1) that gathers crop material, the harvesting vehicle having a crop accelerator (8) and a spout (9) that receives the crop material from the crop accelerator and directs the crop material to a targeted destination, the crop accelerator configured to impart an increased velocity to the crop material, the crop discharge speed control system comprising:
a crop velocity sensor (22) coupled to the spout of the harvesting vehicle for detecting a velocity of the crop material in the spout, the crop velocity sensor configured to produce a velocity signal representative of the velocity of the crop material;
a controller in communication with the crop velocity sensor, the controller configured to receive the velocity signal ([0047] teaches a control device); and

wherein the controller is further configured to control a speed of the crop accelerator by controlling the variable speed drive ([0047] teaches the control device controls the accelerator 8), and
wherein the controller is further configured to control the variable speed drive to maintain a selected velocity of the crop material dependent upon a determined modulation of the velocity signal ([0044] teaches the control device increasing or decreasing the accelerator speed if the crop speed is too high or too low, indicating there is a selected velocity to maintain).

Regarding claim 2, Birkhofer teaches wherein the crop velocity sensor does not contact the crop material as it moves through the spout (Fig. 1 shows sensor 22 outside of the spout 9).
Regarding claim 5, Birkhofer teaches wherein the crop velocity sensor is a radar sensor, the radar sensor being a singular measurement point ([0048] teaches sensor 22 can be a radar sensor).
Regarding claim 7, Birkhofer teaches wherein the radar sensor is configured to measure the velocity of the crop material as the crop material travels in the spout away from the radar sensor (seen in Fig. 1).
Regarding claim 8, Birkhofer teaches wherein the crop velocity sensor is coupled to the spout toward a distal end of the spout (Fig. 1 shows sensor 22 toward the spout distal end).
Regarding claim 16, Birkhofer teaches a harvesting vehicle comprising a crop discharge speed control system wherein the harvesting vehicle is a forage harvester (Fig. 1 shows forage harvester 1 with discharge speed control system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Birkhofer (DE 102014102221) in view of Kormann (US 2006/0234790 A1).
Regarding claim 3, Birkhofer does not teach the velocity sensor directed toward a transparent portion of the spout.
Kormann teaches wherein the spout has a transparent portion, and the crop velocity sensor is directed toward the transparent portion (Fig. 2 shows sensor 50 outside of the spout 26 with a glass window in the opening 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the velocity sensor directed towards the transparent portion of Kormann’s invention to the crop discharge speed control system of Birkhofer in order to measure the crop velocity without disrupting flow.
Regarding claim 4, Kormann of the combination as set forth above teaches wherein the transparent portion is transparent to an emitted signal from the crop velocity sensor (Fig. 2 shows measurement through the transparent portion 48).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Birkhofer (DE 102014102221) in view of Hien (US 2018/0027734 A1).
Regarding claim 6, Birkhofer does not explicitly teach the radar sensor using a Doppler measurement technique. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the Doppler radar sensor of Hien’s invention to the crop discharge speed control system of Birkhofer in order to use a well-known measurement technique.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Birkhofer (DE 102014102221).
Regarding claim 9, Birkhofer does not teach the controller using a PID algorithm to control the variable speed drive.
However, examiner takes official notice that proportional-integral-derivative algorithms are widely used in industrial control systems, and a person of ordinary skill in the art would think to implement a PID algorithm for the feedback loop described in [0044] of Birkhofer.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Birkhofer (DE 102014102221) in view of Isfort (US 2007/0037621 A1).
Regarding claim 11, Birkhofer does not teach the controller automatically selecting a critical speed value based upon the moisture level. 
Isfort teaches wherein the controller is further configured to automatically select a critical speed value based upon one or more of a type of crop, a moisture level of the crop, or a yield of the crop (Fig. 4 shows crop moisture level sensor 28 sending the controller a signal that is used for automatically adjusting the accelerator speed, indicating a critical speed value is determined based on the moisture).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the controller that automatically sets a critical speed value based on moisture 
Regarding claim 12, Birkhofer does not teach the controller receiving a critical speed value from the operator.
Isfort teaches wherein the controller is further configured to receive and store a critical speed value selected by an operator ([0038] teaches that all working units can be controlled by an operator with user interface 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the operator setting of a critical speed value of Isfort’s invention to the crop discharge speed control system of Birkhofer in order to give the operator more control of the system.
Regarding claim 13, Birkhofer does not teach a crop deflector with an angle sensor in communication with the controller to vary the speed of the accelerator.
Isfort teaches a crop deflector (15, 16) coupled to an end of the spout, the crop deflector having an angle sensor (24) or a load cell coupled to the deflector, at least one of the angle sensor and the load cell being configured to produce a deflector signal that is communicated to the controller, the controller being further configured to vary the speed of the crop accelerator dependent upon the deflector signal ([0045] & [0048] teaches the control unit receiving position data regarding discharge flap 15, 16, which are used for adjusting the accelerator speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the crop deflector with an angle sensor of Isfort’s invention to the crop discharge speed control system of Birkhofer in order to know the trajectory of the discharge toward the destination and adjust the accelerator based on the signal.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Birkhofer (DE 102014102221) in view of Fathauer (US 3,739,367 A).
Regarding claim 14, Birkhofer does not teach the controller giving an alarm if the accelerator speed is below a threshold.
Fathauer teaches wherein the controller is further configured to give an alarm if the speed of a shaft is below a threshold speed (Col. 1 lines 26-34 teaches an alarm indication when the speed of rotation of a shaft drops below a threshold level).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the technique of giving an alarm when rotation of a component drops below a threshold value of Fathauer’s invention to the controller and crop accelerator of the crop discharge speed control system of Birkhofer in order to prevent damage when the speed is low and improve the system performance.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Birkhofer (DE 102014102221) in view of Wolfcarius et al. (US 2012/0151891 A1), hereinafter Wolfcarius.
Regarding claim 15, Birkhofer does not teach controlling the accelerator speed by adjusting the RPM of the engine.
Wolfcarius teaches wherein the controller is configured to control the speed of the crop processing elements by controlling an RPM of an engine of the harvesting vehicle ([0078] and Fig. 4 teaches adjusting the RPM of the engine to control the speed of the crop processing elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the technique of controlling the speed of an implement by controlling the RPM of the engine of Wolfcarius’s invention to the crop accelerator of the crop discharge speed control system of Birkhofer in order to use an old and well-known method for controlling the speed of elements within harvesting vehicles.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohlemeyer et al. (US 6,421,990 B1) discloses a forage harvester with an accelerating arrangement and sensor disposed on the outside of the spout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671